Citation Nr: 1754384	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an extended temporary total rating based on a period of convalescence after surgery for service-connected hemorrhoids, currently in effect from February 3, 2012 to April 1, 2012.  

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for headaches, to include as secondary to a sinus disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from October 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2005 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The November 2005 rating decision, in pertinent part, found that the claims for service connection for a sinus disorder and headaches remained denied because the evidence submitted was not new and material.  However, in September 2009, the Board found new and material evidence sufficient to reopen the previously denied claims of service connection for sinus disorder and headaches, and remanded the claims for further development.  Thereafter, in April 2012, September 2013, June 2014, and April 2016, the claims were remanded again for further development.  

The January 2013 rating decision granted an evaluation of 100 percent based on surgical treatment for service-connected hemorrhoids necessitating convalescence, effective February 3, 2012 to April 1, 2012.  Following a timely notice of disagreement, in March 2014, the AOJ issued a Statement of the Case (SOC).  In May 2014, the Veteran submitted a timely substantive appeal (via notice of appeal to the Board in lieu of a VA 9).  Accordingly, the Board finds that it has jurisdiction over this issue. 

The issues of entitlement to service connection for a sinus disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoidectomy did not necessitate convalescence beyond April 1, 2012.  
CONCLUSION OF LAW

The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond April 1, 2012, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

With regard to the issue adjudicated herein, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA examinations and opinions were provided.  The Veteran's service treatment records, Social Security records, and pertinent post-service treatment records were obtained.   The Veteran was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Merits

The Veteran contends that he is entitled to an extension of a temporary total evaluation based upon convalescence due to a hemorrhoidectomy performed on February 3, 2012.  See December 2013 Notice of Disagreement (NOD).  Nevertheless, after a thorough review of evidence, the Board finds that an extension of the temporary total disability evaluation for post-surgical convalescence beyond April 1, 2012 is not warranted. 

A temporary total evaluation of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of one, two, or three months of a temporary total evaluation may be granted based on the factors enumerated above.  38 C.F.R. § 4.30(b)(1).  Extensions of one to six months beyond the initial six-month temporary total evaluation may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

On February 3, 2012, the Veteran underwent an outpatient procedure consisting of an internal hemorrhoidectomy and right upper back lipoma excision.  Following surgery, the Veteran's vital signs were stable and his condition was within normal limits.  

Postoperatively, the Veteran reported complaints of pain through February and March 2012.  See VA Medical Center (VAMC) records.  On March 22, 2012, the Veteran indicated that the pain from his hemorrhoidectomy had improved and that his only complaint was difficulty turning his head when lying down.  Id.  He also complained of occasional blood in stool, which was noted as likely due to healing from removed internal hemorrhoids.  Id. 

Thereafter, in May 2013, the Veteran underwent a VA examination of his hemorrhoids.  The examiner found that the Veteran had small or moderate external hemorrhoids and indicated that, functionally, the Veteran would have difficulty sitting up straight as hemorrhoids hurt/itch twice a month.  

In consideration of the foregoing, the Board finds that the record does not support the need for convalescence beyond April 1, 2012.  Significantly, from April 1, 2012, the record is devoid of evidence of ongoing severe postoperative residuals or other need for convalescence to warrant an extension of the temporary total rating beyond April 1, 2012.  

Accordingly, the Board finds that the conditions specified for extension of the temporary total rating beyond April 1, 2012 are not met, and the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

An extended temporary total rating based on a period of convalescence after surgery for service-connected hemorrhoids beyond April 1, 2012 is denied. 


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In September 2014, the Veteran underwent a VA examination to assess the etiology of his sinus disorder.  The examiner diagnosed chronic sinusitis and opined that it was less likely than not that the Veteran's current sinusitis was related to his military service.  The examiner explained that the Veteran's service treatment records did not indicate that he had sinusitis in service.  Rather, his acute and transient symptoms were caused by upper respiratory infections.  The examiner explained further that the post-service medical records did not show symptomatology reflective of chronic sinusitis until after the Veteran's surgery in 2009.  

Following the April 2016 Board remand, the AOJ was instructed to procure another VA medical opinion, as the September 2014 VA examiner failed to discuss the results from a March 1990 computed tomography (CT) scan.  Accordingly, in May 2017, the AOJ procured a VA medical opinion regarding the etiology of the Veteran's sinus disorder.  The examiner again opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and similarly explained that there was no evidence of chronic sinusitis in service and post service treatment records did not show symptomatology reflective of sinusitis until after the 2009 surgery.  However, apart from noting that there was a March 1990 CT scan which demonstrated bilateral acute maxillary sinusitis and possible chronic frontal sinusitis, the examiner did not specifically discuss these findings in the explanation for the rationale of his opinion.  Pertinently, the examiner did not discuss whether the March 1990 CT scan findings were reflective of chronic sinusitis symptoms.  This is particularly important given the examiner's rationale that the Veteran's post service treatment records do not show symptomatology reflective of sinusitis until after the Veteran's 2009 surgery.

Similarly, both the September 2014 and April 2016 VA examiners fail to consider and discuss the Veteran's August 1982 separation physical, which specifically noted sinusitis.  Furthermore, the VA examiners also do not consider or discuss the report from a VA examination that was conducted in January 1983, the report of which was completed in February 1983; notably, this report documents CT scan results indicating moderate membrane thickening in the maxillary antra and soft tissue densities in the floors of both maxillary antra that have the appearance of mucous or serious retention cyst.  

The Board emphasizes that it appears the CT scan results were not considered by the VA examiner who conducted the January 1983 VA examination, as such results were not noted in the laboratory tests section of the examination (while other X-ray reports were listed as having been reviewed).  Accordingly, remand is warranted for a new VA examination and opinion.  

With regard to the Veteran's claim for service connection for headaches, the outcome of such claim is dependent upon whether service connection is established for the Veteran's sinus disorder.  Therefore, such claim is inextricably intertwined with claim for service connection for a sinus disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's sinus disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sinus disorder had its onset during active service, or is otherwise related to active service.

In rendering the above opinion, the examiner must specifically consider and discuss the Veteran's August 1982 separation physical that notes sinusitis, the January 1983 CT scan results, and the March 1990 CT scan results.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  If, and only if, the AOJ determines that service connection is warranted for the Veteran's sinus disorder, the AOJ should procure an addendum opinion from the VA examiner who evaluated the Veteran's sinus disorder or, otherwise, an appropriate examiner.  The examiner is instructed to opine as to whether the Veteran's headaches were caused or aggravated by his sinus disorder.  

For the purpose of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


